Citation Nr: 9918869	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-28 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1966 to 
September 1968.

This appeal arises from a December 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
PTSD.  The case is before the Board for the second time, 
having been once previously remanded in January 1997 for 
additional evidentiary development.


REMAND

In its January 1997 remand, the Board directed that the RO 
provide the veteran's claimed stressor information to the 
United States Army and Joint Services Environmental Support 
Group (ESG, now the United States Armed Services Center for 
Research of Unit Records (CRUR)) for verification.  If any of 
the claimed stressors were verified, "then and only then," 
the RO was to schedule a psychiatric examination to 
determined whether a PTSD diagnosis was appropriate in the 
veteran's case.

In April 1997, the RO did submit the veteran's statement and 
DD Form 214 to the CRUR.  In May 1998, the CRUR responded by 
providing command histories for Naval Air Station (NAS) 
Whiting Field, Florida, for 1967 and 1968.  The CRUR further 
indicated that specific dates, full names and/or social 
security or service numbers would be required to locate 
additional information regarding the reported deaths of 
individuals who were in-service acquaintances of the veteran.  
The Board notes that the veteran's DD-214 (and other service 
record material) indicates that he was not assigned to NAS 
Whiting Field, but, rather, to Navy Training Squadron TWO 
(TRARON TWO or VT-2), based at Whiting Field.  This is a 
significant distinction and, as a result, the claim must be 
returned for a further attempt at verification.

In addition, although no verification of the veteran's 
stressors had been obtained, the RO scheduled the veteran for 
a VA PTSD examination, which was conducted at the Allen Park 
VA Medical Center (VAMC) in August 1998.  The examiner noted 
in his report that "[t]he Department of Army could not 
verify these [stressor] incidences and the veteran does not 
have the full-blown symptoms to make a diagnosis of [PTSD]."  
In addition to possibly incomplete stressor information, it 
appears that the VA psychiatrist did not have the veteran's 
claims file available during his examination, since he 
reviewed psychiatric treatment and evaluation dating from 
July 1982 and observed that the veteran "was not treated at 
any of those times for [PTSD]," but failed to discuss an 
April-May 1996 hospitalization at the Montrose, New York, 
VAMC, which noted "severe PTSD symptoms," and related these 
to his claimed in-service stressors.  It also appears that 
the veteran was directed to obtain post-hospitalization 
follow-up treatment at the Mental Hygiene Clinic at the VAMC 
in Saginaw, Michigan.  If such treatment was obtained, the 
records are not associated with the claims file.  

Accordingly, the veteran's case is REMANDED to the RO for 
completion of the following actions:

1.  The RO should obtain any medical 
records pertaining to treatment of the 
veteran for PTSD at a VA facility 
subsequent to May 1996 and associate them 
with the claims file.

2.  The RO should resubmit the veteran's 
stressor statement and all military 
personnel records contained in the file 
to the U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197.  The RO should request that the 
CRUR obtain the command histories from 
for U. S. Navy Training Squadron TWO 
(TRARON TWO or VT-2) for 1967 and 1968 
from the Naval Historical Center, Naval 
Aviation History Branch, 805 Kidder 
Breese SE, Washington Navy Yard, 
Washington, D.C. 20374-5060.  In 
addition, the CRUR should be asked to 
obtain the 1967 command history of the 
Recruit Training Command (RTC), U.S. 
Naval Training Center (NTC), Great Lakes, 
Illinois, from the Naval Historical 
Center, Operational Archives Branch, 805 
Kidder Breese SE, Washington Navy Yard, 
Washington, D.C. 20374-5060.  Finally, 
the CRUR should be asked to contact the 
Office of the Navy Judge Advocate 
General, Investigations Branch (Code 35), 
Washington Navy Yard, 1322 Patterson 
Ave., S.E., Suite 300, Washington, DC  
20374-5066, and request that they attempt 
to determine whether any Judge Advocate 
Manual (JAGMAN) investigation was 
prepared by RTC or NTC Great Lakes, 
pertaining to the suicide of a recruit 
under training at that location during 
the period from December 27, 1966 to 
March 14, 1967.  If so, a copy of the 
report should be obtained.

3.  Following the receipt of a response 
from the CRUR, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if and only if a claimed stressor has 
been verified, the veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor may have resulted in current 
psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO. The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file 
itself, must be made available to the 
examiner at all times pertinent to his 
evaluation.  This specifically should 
include VA medical records documenting 
the veteran's hospitalization for PTSD at 
the Montrose VAMC in April and May 1996, 
and any records obtained by the RO of 
subsequent treatment for PTSD at the 
Saginaw VAMC Mental Hygiene Clinic.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


